Citation Nr: 0609228	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-32 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension secondary 
to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel
INTRODUCTION

The veteran had active service from March 1966 to June 1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In November 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that the veteran and his representative 
indicated that the current appeal included the issues of 
increased evaluations for the veteran's diabetic peripheral 
neuropathy of the left and right lower extremities at the 
November 2005 hearing and offered testimony relevant to those 
issues.  The record, however, reveals the veteran did not 
file a timely substantive appeal regarding entitlement to 
increased ratings for peripheral neuropathy.  An appeal 
consists of a timely notice of disagreement with respect to 
an RO decision, followed by the receipt of a timely 
substantive appeal after a statement of the case has been 
issued.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.201(2005).  Although the April 2004 notice of 
disagreement included the issues of peripheral neuropathy of 
the right and left lower extremity and the August 2004 
Statement of the Case (SOC) also addressed those issues, the 
veteran's August 2004 substantive appeal (VA Form 9) 
specifically notes that the veteran only appealed the denial 
of service connection for hypertension as secondary to 
service-connected diabetes.  38 C.F.R. § 20.202 (2005).   The 
statements he made regarding his continued disagreement with 
the noncompensable ratings assigned for diabetic peripheral 
neuropathy at the November 2005 Board hearing were made more 
than 60 days after notification of the August 2004 SOC and 
more than a year after notification of the rating decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2005).  
If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  As a timely 
substantive appeal was not filed with respect to the 
increased rating claims for peripheral neuropathy, the Board 
finds that those issues are not subject to appellate review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence does not show that the 
veteran's currently diagnosed hypertension was caused or 
aggravated by service-connected diabetes mellitus type II.  

3.  There is no other medical evidence that otherwise links 
the veteran's hypertension to military service or shows that 
hypertension manifested to a compensable level within a year 
following his discharge.   


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of 
service-connected diabetes mellitus type II; nor was it 
otherwise incurred in or aggravated during active service or 
presumed to have incurred therein.  38 U.S.C.A. §§  1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in September 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The September 2003 VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits and 
informed him that service connection for his claimed 
secondary conditions was contingent on service connection for 
his primary condition being granted.  In the September 2003 
VCAA notice, the RO requested that the veteran send any 
treatment records pertinent to his claimed high blood 
pressure.  The RO also asked the veteran for medical evidence 
of a current disability as well as evidence showing a 
connection between his high blood pressure and his diabetes.  
Therefore, the veteran was essentially asked to provide any 
evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159 (b)(1) (2005).  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection of in the 
September 2003 VCAA notice; however, he was not additionally 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disorder on appeal.  As service connection is being denied 
for reasons explained in greater detail below, no disability 
rating or effective date will be assigned.  Consequently, 
there can be no possibility of any prejudice to the veteran.   

Furthermore, the RO provided the veteran with a copy of the 
January 2004 rating decision, the August 2004 SOC, and the 
September 2004 SSOC, which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence considered to reach the decision.  
The August 2004 SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claim.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA examination in December 2003.  The RO also 
obtained a medical opinion by an endocrinologist dated in 
August 2004 regarding the veteran's hypertension claim.  
There are also private treatment records from the veteran's 
treating podiatrist (Dr. L.P.N, M.D.) and family practicioner 
(Dr. T.E.A., M.D.) contained in the claims file.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  


III.	Facts and Analysis

The veteran contends that his service-connected diabetes 
mellitus type 2 caused his current hypertension and seeks 
service connection on a secondary basis.  The record reflects 
that the RO granted service connection for diabetes mellitus 
type 2 as due to herbicide exposure on a presumptive basis in 
its November 2003 rating decision.  The veteran was 
reportedly diagnosed with diabetes mellitus type 2 in 1998.      

The Board notes that the medical evidence of record clearly 
shows that the veteran currently has hypertension.  The 
private treatment records of the veteran's treating physician 
(Dr. T.E.A., M.D.) dated from February 1999 to July 2003 
contain multiple findings of high blood pressure.  The 
private medical records of the veteran's podiatrist (Dr. 
L.P.N., M.D.) dated from May 2003 to September 2003 also 
include references to the veteran's hypertension.  The 
December 2003 VA examiner further noted that the veteran has 
hypertension, which was diagnosed in 1999.  

Although the veteran has related his hypertension to his 
service-connected diabetes, the record reflects that he does 
not have the requisite medical expertise to offer a competent 
medical opinion with respect to medical causation.  The Board 
notes that where the determinative issue involves medical 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

After careful review of the competent medical evidence of 
record, the Board finds that it does not support the 
veteran's contention.  Although Dr. T.E.A., M.D. briefly 
wrote in an April 2004 statement that the veteran's high 
blood pressure was related to his current diabetes mellitus 
type II, he provided no rationale or basis for his 
conclusion.  The August 2004 VA endocrinologist, however, 
reviewed the veteran's claims file to include pertinent 
medical records and concluded that it was "not as likely as 
not" that the veteran's hypertension was secondary to his 
diabetes mellitus type 2.  She explained that while the 
veteran's diabetes mellitus type 2 and hypertension were 
diagnosed within a year of each other, he did not have 
diabetic renal disease at the time of diagnosis of 
hypertension in 1999 or at the later December 2003 VA 
examination; the veteran's renal function was entirely normal 
at the time of the VA examination.  While the December 2003 
VA examiner and his approving physician provided no 
explanation for their conclusion, the Board observes that 
they also found that the veteran's hypertension was "not as 
likely as not" related to his diabetes and did note that the 
veteran had normal renal function, which seems to further 
support the VA endocrinologist's conclusion.  As the VA 
endocrinologist has specialized medical expertise, reviewed 
the veteran's claims file and private medical records to 
include Dr. T.E.A.'s April 2004 opinion, and provided a sound 
basis for her conclusion based on such review, the Board 
affords greater probative value to her opinion.  See Owens v. 
Brown, 7 Vet. App. 429,  433 (1995) (stating that the Board 
may favor one medical opinion over another provided that it 
offers sufficient reasons or bases).  Therefore, service 
connection for hypertension as secondary to service-connected 
diabetes is not warranted.  38 C.F.R. § 3.310(a) (2005).        

The Board additionally finds that the veteran is not entitled 
to service connection for hypertension on a direct or 
presumptive basis.  38 C.F.R. § 3.303, 3.307, 3.309 (2005).  
The veteran does not contend and the medical evidence does 
not show that his hypertension was identified in service or 
manifested to a compensable degree within a year of 
discharge.  Indeed, the veteran has consistently reported 
that his hypertension was diagnosed in 1999, approximately 32 
years after discharge from service.            

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  As the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).










ORDER

Service connection for hypertension secondary to diabetes 
mellitus, type II is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


